DETAILED ACTION
Notice to Applicant
In the amendment dated 2/17/2021, the following has occurred: Claims 1-2 have been amended; Claims 3 and 7 have been canceled; Claims 10 and 11 have been added.
Claims 1, 2, 4-6, 10, and 11 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
The request for SPE review in accordance with MPEP § 707.02 is not applicable in this case. That section applies to Third Actions and 5-year Applications. This is the second action after filing of an RCE on 8/7/2020. This application was filed on 7/25/2018.
Applicant argues that the invention is enabled. Applicant points to the high level of ordinary skill in the art (“Remarks” at numbered pages 12-13). Applicant points to the instant working examples as sufficiently specific (numbered pages 13-14). The rejections are withdrawn in light of these admissions. In responding to questions the Office has concerning vague points in the specification (i.e. the milling conditions, the particle size of the raw material), Applicant bluntly states that specifying the peripheral velocity is like specifying the velocity of a vehicle, and that questions concerning the dimensions of the mill are like questions asking whether the vehicle is a car or a truck—irrelevant to the specification of speed. That particular response, concerning the peripheral velocity, could be seen as exemplary of what appears to be a fundamental misunderstanding between the Office and Applicant about the grounds and logic of the rejection. Without knowing the dimensions or model of the ball mill being used, specifying the peripheral velocity does not help clarify what the actual conditions in the ball mill are, such that comparisons across ball mills used in the art can be made. The Office has repeatedly asked 
	The logic of the rejection is as follows:
The prior art teaches electroconductive members comprising the claimed zinc cobalt manganese oxide coating 
The prior art teaches substantially the same method for forming such a coating, including using a raw material in a wet ball-milling process to form a slurry and dip-coating the electroconductive member
The prior art does not explicitly teach trace levels of zirconia

The instant specification teaches that:
“The zirconium content in the cover layer 43 can be reduced by selection of raw material containing a low content of zirconium and/or by suppression of invasion of zirconium during bead mill dispersion of raw material” (para 0023)
That “15 g of Zn(Co0.5Mn0.5)2O4 microparticulate material (raw material) containing 30 ppm of zirconiuim oxide was dispersed in 50ml of isopropyl alcohol by bead mill circulation at a predetermined peripheral velocity for a predetermined time shown in Table 1 with zirconia balls” (para 0058)
Table 1 shows basically three speeds of milling, with the lowest speed having the least zirconia, and the highest speed having the most, but that the highest speed can be used for more than 14h without exceeding 5000 ppm zirconia, starting from a raw material with 30 ppm 

	Applicant does not point out the source of the raw material. The Office has been unable to find discussion in the prior art of normal levels of trace zirconium in the raw materials used for SOFC coatings 0.5Mn0.5)2O4 with analyzed trace levels of zirconium. It was thoroughly conventional in the art, however, to perform solid state syntheses of complex metal oxides my mixing metal oxides in the right proportions, as was very common for transition metal oxide compounds used in electrochemical devices as active materials. There are commercially available sources of zinc oxide, cobalt oxide, and manganese oxide with almost zero trace zirconium, and it would have been obvious to use conventional solid state synthesis processes for synthesizing the raw material used in the instant specification with 30 ppm or lower trace zirconium. Or, it would have been obvious to buy commercial, high purity product. The primary reference JP 2015/088446 makes using such high-purity raw materials obvious absent any discussion in the prior art about significant trace materials or a positive assertion by Applicant that such high-purity materials were not used.
	It was known in the art to use ball media not comprising zirconia. See previously cited Miranda which teaches stainless steel and glass media as common media for nanoparticle dispersion and comminution (page 2 first column). It therefore would have been obvious to use high-purity raw materials and to get a product with close to zero ppm zirconium oxide content. This appears to be undisputed by Applicant. The instant specification indicates that resistance only goes up as more zirconium oxide contaminates the raw material. Applicant’s claims directed towards an electroconductive coating with zirconium oxide more than 30 ppm or more than 460 ppm is effectively directed towards a worse, less conductive coating in Applicant’s own terms than what Applicant appears to admit was obvious in the prior art.
	Applicant teaches that the benefits of controlling zirconia content up to 5000 ppm is a result of ball milling for up to 14 hours. Applicant has not advanced an argument that zirconia media for the ball milling step offers some benefit that would offset the reduction in conductivity from zirconia contamination. But even if we were to grant that using zirconia media offers some kind of advantage to Inoue, for example, teaches dip coating of an SOFC substrate in a slurry formed from ball milling the raw materials with zirconia balls. The Miranda references describes “typical tip speeds” between 4 and 20 m/s (page 2) which are well within the specified peripheral velocities in the instant examples. Miranda further discloses conventional grinding times up to 360 minutes, again well below the upper limit for contaminating the raw material with undesirable zirconia. Additionally, Masi1, regarding mixed manganese cobalt tetroxides investigates a variety of milling times for forming homogeneous powders. Masi teaches that 5 h of milling is enough to “transform the starting micrometric oxides mixtures into micrometric aggregates” and that 10 h of milling produces high-homogeneity particles (“morphological characterization” on 311). It goes on to indicate that 10 h of milling achieves half the BET surface area of the milled product in comparison to the 100 h product, in one tenth of the time (Id.). Milling times of ten hours or less, in other words, was conventional and would have been obvious to one of ordinary skill in the art producing the coating of Osaka
Applicant argues that the above logic “asserts a textbook case of impermissible hindsight reasoning” (numbered page 20). This couldn’t be further from the case. The logic above attempts to discover what the conventional milling times, milling media, milling speeds, and raw materials were in the art. Applicant has not disputed that milling a high-purity metal oxide to form a dip coating slurry was conventional. Applicant has not disputed that milling times and speeds used in the instant examples overlap parameters that were conventional in the prior art. 
	Applicant argues that the Office has not identified “any technical reason that would have prompted a person of ordinary skill in the art to combine the elements as disclosed by the Applicant” (numbered page 21). This is not true. The rejection has indicated that Osaka teaches use of conventional methods. The additional references cited are not cited for combination purposes, but for evidence of conventional ranges in the art for a process disclosed by Osaka and therefore implicitly within its inventive scope. Applicant has not made any persuasive arguments that the milling conditions responsible for producing the claimed impurities were unusual or fall outside the conventional ranges previously known in the art. The argument that the prior art does not explicitly contemplate the effect of trace zirconia impurities on the coating, and therefore does not specify the ppm of zirconia, does not render the claimed structure itself patentable. That applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 6, 19 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka Gas (JP 2015-088446 to Osaka Gas Ltd, Examiner cites to provided English translation) in view of Hwang (US 2017/0069917 to Hwang et al.) and Higashi (US 2011/0281194 to Higashi et al.), in further view of Inoue (US 2011/0287341 to Inoue et al.) and Miranda (Stephen Miranda. “Using an agitator bead mill for nanoparticle dispersion and comminution.” Powder and Bulk Engineering. November 2011. Available at https://www.powderbulk.com/article/using-an-agitator-bead-mill-for-nanoparticle-dispersion-and-comminution/) for evidence of ordinary skill in the art.
	Regarding Claim 1, Osaka Gas teaches:
an electroconductive member comprising a substrate (para 0005)
and a cover layer that comprises zinc, manganese, and cobalt according to the composition ZnzCoxMnYO4 (0 < x,y,z <3) (para 0021)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed composition range for the zinc cobalt manganese oxide, including the instantly claimed composition because Osaka Gas discloses the same utility throughout the disclosed ranges.
	The dissolution of zirconium oxide is interpreted to be an inherent result of mixing with zirconium oxide grinding media in view of the instant specification. The prior art renders obvious grinding processes with zirconia that substantially overlap with the instant examples in all relevant features, and therefore the prior art renders obvious the products of such processes, at least some of which (those produced within the enabling ranges) would be expected to have dissolved zirconia as claimed.
	Osaka Gas further discloses
an SOFC in a stack (para 0033)
	Providing a cell housing or container was routine within the art, with the motivation to at least provide thermal insulation and improve the operating efficiency of the SOFC. It was also obvious to 
	Osaka Gas does not explicitly disclose:
zirconium oxide in the cover layer between 30 and 500 ppm
the zirconium oxide is partially localized in limited regions of the cover layer
the claimed measurement method with a “sensitivity of at least 1.25 counts […] in semiquantitative zirconium mapping”
	The instant disclosure, however, teaches that:
a Zn-Co-Mn coating layer material already contains trace zirconium in an amount of 30 ppm, such that using a raw material with a trace zirconium content would read on at least claims 1, 2, 4, 5, and 6 (para 0067 of instant PGPub US 2019/0067708)
that ball milling this coating material with zirconia balls for a period of time between 140 minutes and 860 minutes produces a coating layer containing 5000 ppm of zirconia or less (Table 1)
ball milling times with zirconia balls between 150-400 minutes have an area% of 0.19-0.4  of at least 1.25 counts (Table 2)
	Osaka Gas teaches that the cover layer can be formed by any of conventional coating techniques, including dip coating (para 0036). While Osaka Gas does not explicitly disclose how the dip coating slurry is formed, it was conventional in the art to perform a wet-mixing process via ball-grinding, as used in the instant specification. Higashi, for example, teaches mixing the oxide materials for a coating layer to produce the coating (para 0112). Inoue, also from the same field of invention, teaches a wet mixing step for dip coating of an SOFC substrate which uses zirconia balls to form the dip slurry (para 0085-0087). Hwang, also from the same field of invention, teaches preparing a coating material for an interconnect by mixing precursor powders with zirconia grinding balls and executing a ball-grinding J. Am. Ceram. Soc. 99 (1) 308-314 (2016), available 2015. Masi, regarding mixed manganese cobalt tetroxides, investigates a variety of milling times for forming homogeneous powders. Masi teaches that 5 h of milling is enough to “transform the starting micrometric oxides mixtures into micrometric aggregates” and that 10 h of milling produces high-homogeneity particles (“morphological characterization” on 311). It goes on to indicate that 10 h of milling achieves half the BET surface area of the milled product in comparison to the 100 h product, in one tenth of the time (Id.). Milling times of ten hours or less, in other words, was conventional and would have been obvious to one of ordinary skill in the art producing the coating of Osaka according to conventional dip-coating techniques. These milling parameters appear to overlap the conventional settings used in the prior art for wet mixing and dip coating processes applicable to SOFC component oxidation resistant coatings (see e.g. reference in Miranda to anode and cathode coatings).
	It would have been obvious to one of ordinary skill in the art to perform the dip coating process in Osaka with conventional wet-milling, using conventional ball materials, including zirconia, for between 240-360 minutes, since such processes were conventional wet mixing and dip-coating processes known in the art. Such a process is interpreted to produce a cover layer of the claimed composition containing zirconium oxide between 0 and 5000 ppm, and between 460 and 500 ppm, based on the enabling instant disclosure. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). The instant specification does not provide evidence of unexpected results for the narrowly claimed 30-500 
	Regarding Claim 2, Osaka teaches:
an electroconductive member comprising a substrate (para 0005)
and a cover layer that comprises zinc, manganese, and cobalt according to the composition ZnzCoxMnYO4 (0 < x,y,z <3) (para 0021)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed composition range for the zinc cobalt manganese oxide, including the instantly claimed composition because Osaka Gas discloses the same utility throughout the disclosed ranges.
	The dissolution of zirconium oxide is interpreted to be an inherent result of mixing with zirconium oxide grinding media in view of the instant specification. The prior art renders obvious grinding processes with zirconia that substantially overlap with the instant examples in all relevant features, and therefore the prior art renders obvious the products of such processes, at least some of which (those produced within the enabling ranges) would be expected to have dissolved zirconia as claimed.
	Osaka Gas further discloses
an SOFC in a stack (para 0033)

	Osaka Gas does not explicitly disclose:
zirconium oxide in the cover layer between 30 and 500 ppm
the zirconium oxide is partially localized in limited regions of the cover layer
the claimed measurement method with a “sensitivity of at least 1.25 counts […] in semiquantitative zirconium mapping”
	The instant disclosure, however, teaches that:
a Zn-Co-Mn coating layer material already contains trace zirconium in an amount of 30 ppm, such that using a raw material with a trace zirconium content would read on at least claims 1, 2, 4, 5, and 6 (para 0067 of instant PGPub US 2019/0067708)
that ball milling this coating material with zirconia balls for a period of time between 140 minutes and 860 minutes produces a coating layer containing 5000 ppm of zirconia or less (Table 1)
ball milling times with zirconia balls between 150-400 minutes have an area% of 0.19-0.4  of at least 1.25 counts (Table 2)
	Osaka Gas teaches that the cover layer can be formed by any of conventional coating techniques, including dip coating (para 0036). While Osaka Gas does not explicitly disclose how the dip coating slurry is formed, it was conventional in the art to perform a wet-mixing process via ball-grinding, as used in the instant specification. Higashi, for example, teaches mixing the oxide materials for a coating layer to produce the coating (para 0112). Inoue, also from the same field of invention, teaches a wet mixing step for dip coating of an SOFC substrate which uses zirconia balls to form the dip slurry J. Am. Ceram. Soc. 99 (1) 308-314 (2016), available 2015. Masi, regarding mixed manganese cobalt tetroxides, investigates a variety of milling times for forming homogeneous powders. Masi teaches that 5 h of milling is enough to “transform the starting micrometric oxides mixtures into micrometric aggregates” and that 10 h of milling produces high-homogeneity particles (“morphological characterization” on 311). It goes on to indicate that 10 h of milling achieves half the BET surface area of the milled product in comparison to the 100 h product, in one tenth of the time (Id.). Milling times of ten hours or less, in other words, was conventional and would have been obvious to one of ordinary skill in the art producing the coating of Osaka according to conventional dip-coating techniques. These milling parameters appear to overlap the conventional settings used in the prior art for wet mixing and dip coating processes applicable to SOFC component oxidation resistant coatings (see e.g. reference in Miranda to anode and cathode coatings).
	It would have been obvious to one of ordinary skill in the art to perform the dip coating process in Osaka with conventional wet-milling, using conventional ball materials, including zirconia, for between 240-360 minutes, since such processes were conventional wet mixing and dip-coating processes known in the art. Such a process is interpreted to produce a cover layer of the claimed composition containing zirconium oxide between 0 and 5000 ppm, and between 460 and 500 ppm, based on the enabling instant disclosure. In the case where the claimed ranges “overlap or lie inside 
	Regarding Claim 4, Osaka teaches:
an SOFC in a stack (para 0033)
the cell stacks being connected with the electroconductive member (e.g. para 0002 et al.)
	Regarding Claim 5, Osaka does not explicitly disclose:
a container
	Providing a cell housing or container was routine within the art, with the motivation to at least provide thermal insulation and improve the operating efficiency of the SOFC. It was also obvious to include an exterior case with space for SOFC accessories. See previously cited Higashi for evidence of this e.g. at Fig. 6 (US 2011/0281194).
	Regarding Claim 6, Osaka does not explicitly disclose:
an exterior case for the cell module of claim 5
an accessory
wherein the cell module and the accessory are accommodated in the exterior case
	Providing a cell housing or container was routine within the art, with the motivation to at least provide thermal insulation and improve the operating efficiency of the SOFC. It was also obvious to include an exterior case with space for SOFC accessories. See previously cited Higashi for evidence of this e.g. at Fig. 6 (US 2011/0281194).
	Regarding Claim 7
a cover layer that comprises zinc, manganese, and cobalt according to the composition ZnzCoxMnYO4 (0 < x,y,z <3) (para 0021)
	The dissolution of zirconium oxide is interpreted to be an inherent result of mixing with zirconium oxide grinding media in view of the instant specification. The prior art renders obvious grinding processes with zirconia that substantially overlap with the instant examples in all relevant features, and therefore the prior art renders obvious the products of such processes, at least some of which (those produced within the enabling ranges) would be expected to have dissolved zirconia as claimed.
	Regarding Claim 10, Osaka Gas teaches:
an electroconductive member comprising a substrate (para 0005)
and a cover layer that comprises zinc, manganese, and cobalt according to the composition ZnzCoxMnYO4 (0 < x,y,z <3) (para 0021)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed composition range for the zinc cobalt manganese oxide, including the instantly claimed composition because Osaka Gas discloses the same utility throughout the disclosed ranges.
	The dissolution of zirconium oxide is interpreted to be an inherent result of mixing with zirconium oxide grinding media in view of the instant specification. The prior art renders obvious grinding processes with zirconia that substantially overlap with the instant examples in all relevant features, and therefore the prior art renders obvious the products of such processes, at least some of which (those produced within the enabling ranges) would be expected to have dissolved zirconia as claimed.
	Osaka Gas further discloses
an SOFC in a stack (para 0033)
	Providing a cell housing or container was routine within the art, with the motivation to at least provide thermal insulation and improve the operating efficiency of the SOFC. It was also obvious to include an exterior case with space for SOFC accessories. See previously cited Higashi for evidence of this e.g. at Fig. 6 (US 2011/0281194).
	Osaka Gas does not explicitly disclose:
zirconium oxide in the cover layer between 30 and 500 ppm
the zirconium oxide is partially localized in limited regions of the cover layer
the claimed measurement method with a “sensitivity of at least 1.25 counts […] in semiquantitative zirconium mapping”
	The instant disclosure, however, teaches that:
a Zn-Co-Mn coating layer material already contains trace zirconium in an amount of 30 ppm, such that using a raw material with a trace zirconium content would read on at least claims 1, 2, 4, 5, and 6 (para 0067 of instant PGPub US 2019/0067708)
that ball milling this coating material with zirconia balls for a period of time between 140 minutes and 860 minutes produces a coating layer containing 5000 ppm of zirconia or less (Table 1)
ball milling times with zirconia balls between 150-400 minutes have an area% of 0.19-0.4  of at least 1.25 counts (Table 2)
	Osaka Gas teaches that the cover layer can be formed by any of conventional coating techniques, including dip coating (para 0036). While Osaka Gas does not explicitly disclose how the dip coating slurry is formed, it was conventional in the art to perform a wet-mixing process via ball-grinding, as used in the instant specification. Higashi, for example, teaches mixing the oxide materials for a coating layer to produce the coating (para 0112). Inoue, also from the same field of invention, teaches a J. Am. Ceram. Soc. 99 (1) 308-314 (2016), available 2015. Masi, regarding mixed manganese cobalt tetroxides, investigates a variety of milling times for forming homogeneous powders. Masi teaches that 5 h of milling is enough to “transform the starting micrometric oxides mixtures into micrometric aggregates” and that 10 h of milling produces high-homogeneity particles (“morphological characterization” on 311). It goes on to indicate that 10 h of milling achieves half the BET surface area of the milled product in comparison to the 100 h product, in one tenth of the time (Id.). Milling times of ten hours or less, in other words, was conventional and would have been obvious to one of ordinary skill in the art producing the coating of Osaka according to conventional dip-coating techniques. These milling parameters appear to overlap the conventional settings used in the prior art for wet mixing and dip coating processes applicable to SOFC component oxidation resistant coatings (see e.g. reference in Miranda to anode and cathode coatings).
	It would have been obvious to one of ordinary skill in the art to perform the dip coating process in Osaka with conventional wet-milling, using conventional ball materials, including zirconia, for between 240-360 minutes, since such processes were conventional wet mixing and dip-coating processes known in the art. Such a process is interpreted to produce a cover layer of the claimed composition containing zirconium oxide between 0 and 5000 ppm, and between 460 and 500 ppm, 
	Regarding Claim 11, Osaka Gas teaches:
an electroconductive member comprising a substrate (para 0005)
and a cover layer that comprises zinc, manganese, and cobalt according to the composition ZnzCoxMnYO4 (0 < x,y,z <3) (para 0021)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed composition range for the zinc cobalt manganese oxide, including the instantly claimed composition because Osaka Gas discloses the same utility throughout the disclosed ranges.
	The dissolution of zirconium oxide is interpreted to be an inherent result of mixing with zirconium oxide grinding media in view of the instant specification. The prior art renders obvious grinding processes with zirconia that substantially overlap with the instant examples in all relevant features, and therefore the prior art renders obvious the products of such processes, at least some of which (those produced within the enabling ranges) would be expected to have dissolved zirconia as claimed.
	Osaka Gas further discloses
an SOFC in a stack (para 0033)

	Osaka Gas does not explicitly disclose:
zirconium oxide in the cover layer between 30 and 500 ppm
the zirconium oxide is partially localized in limited regions of the cover layer
the claimed measurement method with a “sensitivity of at least 1.25 counts […] in semiquantitative zirconium mapping”
	The instant disclosure, however, teaches that:
a Zn-Co-Mn coating layer material already contains trace zirconium in an amount of 30 ppm, such that using a raw material with a trace zirconium content would read on at least claims 1, 2, 4, 5, and 6 (para 0067 of instant PGPub US 2019/0067708)
that ball milling this coating material with zirconia balls for a period of time between 140 minutes and 860 minutes produces a coating layer containing 5000 ppm of zirconia or less (Table 1)
ball milling times with zirconia balls between 150-400 minutes have an area% of 0.19-0.4  of at least 1.25 counts (Table 2)
	Osaka Gas teaches that the cover layer can be formed by any of conventional coating techniques, including dip coating (para 0036). While Osaka Gas does not explicitly disclose how the dip coating slurry is formed, it was conventional in the art to perform a wet-mixing process via ball-grinding, as used in the instant specification. Higashi, for example, teaches mixing the oxide materials for a coating layer to produce the coating (para 0112). Inoue, also from the same field of invention, teaches a wet mixing step for dip coating of an SOFC substrate which uses zirconia balls to form the dip slurry J. Am. Ceram. Soc. 99 (1) 308-314 (2016), available 2015. Masi, regarding mixed manganese cobalt tetroxides, investigates a variety of milling times for forming homogeneous powders. Masi teaches that 5 h of milling is enough to “transform the starting micrometric oxides mixtures into micrometric aggregates” and that 10 h of milling produces high-homogeneity particles (“morphological characterization” on 311). It goes on to indicate that 10 h of milling achieves half the BET surface area of the milled product in comparison to the 100 h product, in one tenth of the time (Id.). Milling times of ten hours or less, in other words, was conventional and would have been obvious to one of ordinary skill in the art producing the coating of Osaka according to conventional dip-coating techniques. These milling parameters appear to overlap the conventional settings used in the prior art for wet mixing and dip coating processes applicable to SOFC component oxidation resistant coatings (see e.g. reference in Miranda to anode and cathode coatings).
	It would have been obvious to one of ordinary skill in the art to perform the dip coating process in Osaka with conventional wet-milling, using conventional ball materials, including zirconia, for between 240-360 minutes, since such processes were conventional wet mixing and dip-coating processes known in the art. Such a process is interpreted to produce a cover layer of the claimed composition containing zirconium oxide between 0 and 5000 ppm, and between 460 and 500 ppm, based on the enabling instant disclosure. In the case where the claimed ranges “overlap or lie inside . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Masi et al. “Mechanochemical Processing of Mn and Co Oxides: An Alternative Way to Synthesize Mixed Spinels for Protective Coating.” J. Am. Ceram. Soc. 99 (1) 308-314 (2016), available 2015.